Citation Nr: 1449492	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-03 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a psychiatric disorder, to include schizophrenia and posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for type II diabetes mellitus.

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of April 2009 and October 2012 of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  The April 2009 rating decision denied service connection for bilateral hearing loss, and the October 2012 decision denied service connection for the Veteran's other claims.  

The issues have been recharacterized to comport with the evidence of record.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of the hearing is in the Veteran's file. 

This case has a long and confusing history.  In a January 2012 decision, the Board denied three claims and remanded claims for service connection for tinnitus and hearing loss.  The Veteran's claim for service connection for tinnitus was granted in a May 2012 rating decision, so that claim is no longer before the Board.  

In July 2013, the Board again remanded the claim for entitlement to service connection for hearing loss.  It also remanded claims for service connection for posttraumatic stress disorder and for an increased initial rating for tinnitus in order that a statement of the case could be issued.  

In an April 2014 letter, the Veteran withdrew his claim for entitlement to an increased initial rating for tinnitus.  

A statement of the case for the issue of entitlement to service connection for PTSD was issued in May 2014.  That statement of the case also addressed 3 other issues from the October 2012 rating decision; namely entitlement to service connection for schizophrenia, diabetes, and hypertension.  Though the RO denied these issues, it failed to include them on the rating decision's cover page, and it failed to actually address them in the body of the October 2012 rating decision.  Thankfully, the RO did not compound its earlier error, and it actually did address these issues in the May 2014 statement of the case.  The Veteran filed a substantive appeal as to these issues in May 2014.  

The development ordered by the Board with respect to the claim for service connection for hearing loss has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for a psychiatric disorder, for diabetes, and for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not currently suffer from hearing loss as defined by VA.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

At his August 2011 hearing, the Veteran waived any error in the timing or content of the notice provided to him.  The duty to notify is satisfied.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in August 2013.  VA examinations were conducted in March 2012 and August 2012; the record does not reflect, that these examinations were inadequate for rating purposes.  Instead, these examinations provide sufficient information to determine whether service connection is warranted.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Entitlement to Service Connection for Bilateral Hearing Loss

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability. Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

At a March 2012 VA examination, pure tone thresholds, in decibels, were recorded as follows:


HERTZ


500
1000
2000
3000
4000
Avg.
RIGHT
25
25
25
25
25
25
LEFT
20
25
25
20
25
24

Word recognition scores were not recorded, due to language difficulties, cognitive problems, or inconsistent scores that rendered the test inappropriate.  

At an August 2012 VA examination, pure tone thresholds, in decibels, were recorded as follows:


HERTZ


500
1000
2000
3000
4000
Avg.
RIGHT
25
25
25
25
25
25
LEFT
25
25
20
25
25
24

Word recognition scores of 96 percent were recorded in both ears.  

There is no other competent evidence showing that the Veteran currently suffers from bilateral hearing loss.  

The evidence does not demonstrate that the hearing loss experienced by the Veteran meets the regulatory definition for a hearing loss disability.  He has no threshold of 40 decibels or greater; he does not have three or more thresholds of 26 or greater; and his speech recognition scores are above 94 percent.  38 C.F.R. § 3.385.  

Though the Veteran contends that he suffers from hearing loss, he lacks the specialized knowledge, training, and equipment needed to establish the presence of hearing loss for VA purposes. Jandreau, 492 F.3d at 1377-78.  

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim for service connection for bilateral hearing loss; there is no doubt to be resolved; and service connection for bilateral hearing loss is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

On his May 2014 substantive appeal, the Veteran requested a hearing before a member of the Board in Washington, DC.  In July and October 2014, the Veteran's representative indicated that a video conference hearing is preferred.  Given the Veteran's location and his representative's request, the Board shall remand the remaining issues for a video conference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a member of the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


